TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 29, 2015



                                      NO. 03-13-00202-CR


                                    Steven DeLeon, Appellant

                                                 v.

                                   The State of Texas, Appellee




       APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment entered by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.